Citation Nr: 0411595	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
from March 5, 2001, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an evaluation in excess of 10 percent from 
June 12, 2001, for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran was originally granted service connection for 
PTSD in a rating decision in January 2002, rated as zero 
percent disabling from March 5, 2001.  The veteran disagreed 
with the zero percent rating in a notice of disagreement 
dated in February 2002, and subsequently appealed to the 
Board.  The RO, in a rating decision dated in April 2002, 
reevaluated the veteran's PTSD claim  and increased the 
rating to 10 percent disabling, effective June 12, 2001.  The 
veteran has not suggested that the 10 percent evaluation 
would satisfy his appeal.  In light of the above, the Board 
is compelled to conclude that the issue of entitlement to a 
higher rating for PTSD remains before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth above.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment due to mild or transient symptoms with no 
decrease in work efficiency, and the symptoms can be 
controlled by medication.

2.  The veteran's PTSD symptoms were present as early as 
March 5, 2001.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for PTSD from 
March 5, 2001 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for, inter alia, PTSD in March 
2001.  The RO sent an initial correspondence to the veteran 
in April 2001, which asked for any medical evidence the 
veteran might have relating to diagnosis of and treatment for 
PTSD.  The veteran's response, received by the RO in May 
2001, stated that he had kept his war memories to himself 
until then, but that he planned to receive treatment for PTSD 
after being examined by a VA doctor.  In other words, he had 
not yet sought a diagnosis of or treatment for PTSD and there 
were therefore no other records available.  The veteran was 
afforded a VA examination in May 2001.

The examiner noted various Korean War combat stressors and 
reported the results of her mental status examination of the 
veteran, concluding with a diagnosis of PTSD.  The examiner 
found the veteran to be very polite, respectful, and 
cooperative, that he is widowed, and that he is living with 
his girlfriend.  The examiner found the veteran to be 
dysthymic with appropriate affect, and noted no psychotic 
symptoms or hallucinations.  The examiner also noted a mild 
paranoid nature, as evidenced by the veteran's concern that a 
neighbor was watching him and would shoot him one night in 
his sleep.  The doctor reported that testing showed a poor 
memory, and that the veteran denied any suicidal or homicidal 
ideations or intent.  The veteran reported severe insomnia, 
getting about four hours of sleep per night with 
interruptions.  He also reported frequent nightmares and 
flashbacks associated with wartime memories.  The veteran 
reported irritability, a need to keep his back to the wall, 
and a need to avoid crowds.  

The examiner found that the veteran had PTSD and assigned a 
GAF score of 45.  The examiner noted that the veteran was 
suffering from significant symptoms, including insomnia, 
nightmares, flash backs, startle response, irritability, and 
low energy.  The examiner also noted that there was no 
evidence of pre-military traumatic events, but noted that the 
veteran's wife's suicide (in 1969) was very difficult, and 
that, in her opinion, the veteran's symptoms had been present 
for the preceding five years or more.  

Subsequent to the May 2001 examination the veteran began 
treatment at the VA Medical Center (VAMC) in Richmond, 
Virginia.  Those treatment records are of record.  At an 
initial consult in June 2001, the psychiatrist, who is the 
same doctor who examined the veteran in May 2001, noted 
essentially the same symptoms reported earlier, and began 
treatment with Prozac and trazodone.  At a follow-up 
appointment in July 2001 the veteran reported that he could 
tolerate a lot more and sleep better, getting a solid seven 
hours of sleep per night without nightmares.  The doctor 
reported that the veteran was amazed at how much more he 
could enjoy life.  The veteran reported that he was "just so 
much calmer, it is amazing!", and that he was able to attend 
a grandchild's birthday party with 30 children in attendance.  
The doctor reported that the veteran was surprised and happy 
with his positive results.  The doctor also reported that the 
veteran denied any suicidal or homicidal ideation or intent.

In the course of a December 2001 follow-up appointment the 
veteran reported having a difficult time dealing with the 
September 11 terrorist attacks, and that he had experienced 
some increase of flashbacks, nightmares, and sleep loss.  The 
veteran reported that he was "slipping back" from his 
previous functional level, but denied any suicidal or 
homicidal ideation or intent.  The doctor increased the 
dosage of both the Prozac and trazodone.  At a February 2002 
follow-up appointment the veteran reported he was "doing 
alright" and now sleeping eight hours per night, but had 
thoughts of war and occasional nightmares.  

At a December 2003 hearing before the undersigned Veterans 
Law Judge the veteran, who is now retired, testified that 
whenever a disagreement arose in the workplace, his employer 
was accommodating, and they were always able to work things 
out.  He also reported that, while he preferred to be alone 
when trying to concentrate on something, he had a few friends 
with whom he regularly played golf.  He reported that his 
symptoms had worsened somewhat since retirement because he 
was not occupied, and the lack of something to concentrate on 
caused him to sit around and recall past events.  The veteran 
also reported at the hearing that the events of September 11, 
2001, and the fighting in Iraq were upsetting and shocking to 
him.  Finally, the veteran reported he was unable to get more 
than three to four hours of sleep per night without waking 
up, and then having a difficult time getting back to sleep.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

In this case, the veteran is evaluated for PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 10 percent rating is for consideration where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  Under Diagnostic Code 9411, a 30 percent rating 
is for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
41-50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (DSM-IV).  Taking into account all the evidence of 
record in this case, the Board finds that the assigned GAF 
score of 45 is not supportable by the facts.  Nowhere in the 
record is there evidence of problems as severe as suicidal 
ideation, obsessional rituals, or shoplifting.  While the 
record shows some social impairment, as evidenced by paranoia 
regarding one neighbor, and a preference for avoiding crowds, 
there is also evidence that he was not only able to keep a 
job, but whenever a disagreement arose in the workplace he 
and his employer were always able to work things out.  
Further, he has a girlfriend with whom he lived, and he also 
reported that he has a circle of friends with whom he 
regularly plays golf.  Thus, the Board finds the assigned GAF 
score of 45 is not as probative as the specific symptoms and 
their effect on his day-to-day activity, even when he was 
first evaluated and given the score of 45.  

The Board finds that the veteran's symptomatology satisfies 
the criteria for a 10 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran has been shown to have had 
little occupational impairment, which his employer 
accommodated, and only limited social impairment, as 
evidenced by his paranoia over his neighbor and some 
difficulties obtaining restful sleep.  The evidence supports 
a conclusion that the veteran's symptoms can be controlled by 
medication.  As the examiner opined that the veteran's 
symptoms had been present for several years before the May 
2001 examination, the Board concludes that the symptoms were 
present at the time the veteran filed his claim on March 5, 
2001.  That being so, an initial evaluation of 10 percent 
from March 5, 2001 is warranted.

The Board finds that the veteran does not satisfy the 
criteria for a 30 percent rating.  The evidence shows that 
the veteran does not experience problems such as those 
enumerated in the criteria for a 30 percent rating under 
Diagnostic Code 9411.  The veteran was fully gainfully 
employed until retirement, and, as noted above, whenever a 
disagreement arose in the workplace, he and his employer were 
always able to work things out.  Further, there is no 
evidence of record demonstrating that there was even an 
occasional decrease in work efficiency due to symptoms such 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or memory loss.  Although the 
veteran, for a time, had a problem with sleep, there was very 
little occupational impairment shown.  The record does show 
some limited social impairment as evidenced by his paranoia 
over his neighbor, but there is also evidence of strong 
social ties, including his continuing relationship with his 
girlfriend, his golfing group, and his children and 
grandchildren.  In sum, the veteran's symptoms are more akin 
to those characteristic of a rating of 10 percent.  The 
preponderance of the evidence is therefore against the claim 
for a rating in excess of 10 percent, and as a result, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 4.3 (2003).  

In adjudicating this case, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Nevertheless, in an 
instance where a rating issue is raised in a notice of 
disagreement following the original grant of service 
connection, specific notice in accordance with the VCAA is 
not required with respect to the rating issue so long as 
there had previously been VCAA notice provided regarding the 
underlying service connection claim.  VAOPGCPREC 8-2003.  The 
veteran's case is one where the holding of this precedent 
opinion of the General Counsel applies.  This is so because a 
VCAA notice was previously provided as to the claim of 
service connection, and when the award of service connection 
was made in January 2002, the veteran followed the 
notification of the award with a notice of disagreement 
relative to the rating assigned.

Regarding VA's duty to assist, the Board notes that the RO 
obtained what little was available of the veteran's service 
record and service medical records (SMRs).  (The record 
indicates that the veteran's records were likely among those 
destroyed in a 1973 fire at the document storage facility.)  
The RO obtained the veteran's VA treatment records.  The 
veteran did not identify any other records that were germane 
to his claim.  As noted above, the veteran had not been 
diagnosed with or treated for PTSD prior to filing his claim.  
The veteran was afforded a VA medical examination as well as 
a hearing before the undersigned Veterans Law Judge.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to assist that was unmet.


ORDER

Entitlement to an evaluation of 10 percent from March 5, 
2001, to June 12, 2001, for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to an evaluation higher than 10 percent for PTSD 
is denied.


REMAND

When the RO awarded service connection for PTSD in January 
2002, it also awarded service connection for cold injury 
residuals of both feet.  By letter dated January 25, 2002, 
the veteran was notified of the ratings that were assigned 
for each foot, effective from March 5, 2001.  On January 16, 
2003, the RO received a letter from the veteran wherein he 
expressed his disagreement with the effective dates assigned 
for the award of service connection.  Consequently, the Board 
is constrained to remand this issue so that the RO may 
prepare a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The question of entitlement to an effective date earlier than 
March 5, 2001, for the award of service connection for cold 
injury residuals of the feet is REMANDED to the RO for the 
following:

The RO should consider the claim for an 
effective date earlier than March 5, 
2001, for the award of service connection 
for cold injury residuals of each foot.  
A statement of the case should be issued 
unless the benefit sought by the veteran 
is granted.  If, and only if, the veteran 
files a timely substantive appeal, this 
case should be returned to the Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
claim in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



